                                          Case 2:20-cv-01157-TLN-DMC Document 18 Filed 03/10/21 Page 1 of 2


                                      1   RORY C. QUINTANA (SBN: 258747)
                                          rory@qhplaw.com
                                      2   QUINTANA HANAFI, LLP
                                          870 Market St., Ste. 819
                                      3   San Francisco, CA 94102
                                          Telephone: (415) 504-3121
                                      4   Fax: (415) 233-8770
                                      5   Attorneys for Plaintiff
                                          HEIDI FARRARA
                                      6
                                          TALIA L. DELANOY (SBN: 239973)
                                      7   tdelanoy@grsm.com
                                          ANNETTE L. ROSE (SBN: 311274)
                                      8   arose@grsm.com
                                          GORDON REES SCULLY MANSUKHANI, LLP
                                      9   3 Park Center Drive, Ste. 200
                                          Sacramento, CA 95825
                                     10   Telephone: (916) 830-6531
                                          Facsimile: (916) 920-4402
                                     11
Gordon Rees Scully Mansukhani, LLP




                                          Attorneys for Defendant
                                          DAY MANAGEMENT CORPORATION dba DAY WIRELESS SYSTEMS
   3 Park Center Drive, Suite 200




                                     12
       Sacramento, CA 95825




                                     13

                                     14                              UNITED STATES DISTRICT COURT
                                     15                             EASTERN DISTRICT OF CALIFORNIA
                                     16

                                     17   HEIDI FARRARA, an individual,                            )   CASE NO. 2:20-cv-01157-TLN-
                                                                                                   )   DMC
                                     18                                  Plaintiff,                )
                                                                                                   )   ORDER GRANTING JOINT
                                     19            vs.                                             )   REQUEST TO MODIFY
                                                                                                   )   SCHEDULING ORDER
                                     20   DAY WIRELESS SYSTEMS an Oregon
                                          corporation, inclusive,                                  )   Complaint filed June 9, 2020
                                     21                                                            )
                                                                         Defendants.               )
                                     22                                                            )
                                     23            On March 9, 2021, the Parties filed a Joint Request to Modify the Scheduling
                                     24   Order (Document 15) requesting modification of the initial Scheduling Order (Document
                                     25   3) issued on June 9, 2020, by U.S. District Court Judge Troy L. Nunley. The Parties
                                     26   presented the following good cause in support of their request to modify the scheduling
                                     27   order:
                                     28                                                     -1-
                                                           Order Granting Joint Request to Modify Scheduling Order (FRCP Rule 16)
                                                                                  2:20-cv-01157-TLN-DMC
                                          Case 2:20-cv-01157-TLN-DMC Document 18 Filed 03/10/21 Page 2 of 2


                                      1          1.     On or about June 9, 2020, the Initial Pretrial Scheduling Order became
                                      2   order of the Court by Judge Troy Nunley [Dkt. 3].
                                      3          2.      On or about October 1, 2020, the Court issued a Minute Order advising the
                                      4   Parties to submit any request to modify the Court’s Initial Pretrial Scheduling Order
                                      5   through a Joint Stipulation with specific deadlines [Dkt. 12].
                                      6          3.     After Judge Nunley issued the scheduling order, the Parties moved forward
                                      7   with written and oral discovery. However, the Parties’ ability to complete necessary
                                      8   discovery has been hampered and delayed by the COVID-19 pandemic, in particular,
                                      9   there has been significant delay in receiving records from third-party medical care
                                     10   providers.
                                     11          4.     While the Parties have been diligent in pursuing discovery, they will be
Gordon Rees Scully Mansukhani, LLP




                                          unable to complete discovery by the present deadlines as ordered in the Initial Pretrial
   3 Park Center Drive, Suite 200




                                     12
       Sacramento, CA 95825




                                     13   Scheduling Order.
                                     14          5.     The parties proposed the following schedule:
                                     15               Matter                       Current Date                      Continued Date
                                           Non-Expert Discovery             April 5, 2021                       July 6, 2021
                                     16    Cutoff
                                           Expert Witness Disclosure        June 4, 2021                        September 2, 2021
                                     17    Rebuttal Expert Witness          July 6, 2021                        November 3, 2021
                                           Disclosure
                                     18    Supplemental Disclosures         September 4, 2021                   December 3, 2021
                                           and responses (including
                                     19    expert supplemental
                                           materials)
                                     20    Dispositive Motion               October 4, 2021                     February 3, 2022
                                           Deadline
                                     21

                                     22          6.     The Parties agreed that additional time is needed to complete discovery and
                                     23   expert discovery and that the requested continue is in the best interest of all Parties, and
                                     24   will not unduly prejudice any Party.
                                     25
                                          IT IS SO ORDERED.
                                     26

                                     27
                                          Dated: March 10, 2021                                       Troy L. Nunley
                                                                                                      United States District Judge
                                     28                                                    -2-
                                                          Order Granting Joint Request to Modify Scheduling Order (FRCP Rule 16)
                                                                                 2:20-cv-01157-TLN-DMC
